

115 HR 5300 IH: Federal Information Systems Safeguards Act of 2018
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5300IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Palmer introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide agencies with discretion in securing information technology and information systems.
	
 1.Short titleThis Act may be cited as the Federal Information Systems Safeguards Act of 2018. 2.Agency discretion to secure information technology and information systems (a)In generalThe authority described under subsection (b) may not be—
 (1)limited by a collective bargaining agreement, memorandum of agreement, or any other agreement entered into before, on, or after the date of enactment of this Act pursuant to chapter 71 of title 5, United States Code; or
 (2)negotiated under section 7106(b) or any other section of such chapter 71. (b)Authority coveredThe authority described in this subsection is the authority of the head of an agency, pursuant to section 3554 of title 44, United States Code, to take any action to limit, restrict, or prohibit access to a website or to test, deploy, or update a cybersecurity measure if the head of the agency determines such action is necessary to carry out the responsibilities of the head of the agency under such section 3554.
 (c)Definition of agencyIn this section, the term agency has the meaning given the term in section 3502 of title 44, United States Code. 